DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13 and 14 are rejected under 35 U.S.C. 101 because they claim a computer program and computer-readable recording medium having a program recorded thereon. 
The program and medium claimed is not positively disclosed in the specification as a statutory only embodiment. The broadest reasonable interpretation of a claim drawn to a computer storage device (also called computer/machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (see MPEP 2111.01). When the broadest reasonable interpretation of machine readable media in light of the specification as it would be interpreted by one of ordinary skill in the art encompasses transitory forms of signal transmission, a rejection under 35 U.S.C. 101 as failing to claim statutory subject matter is appropriate-See In re Nuijten, 500 F.3d 1346, 1356, 84 USPQ2d 1495 (Fed. Cir. 2007). To overcome this rejection, the claim may be amended to recite "non-transitory computer readable recording medium ..."
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1 and 2 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Lakare (2006/0215894).	In regards to claim 1, Lakare teaches a system for improving the analysis of digital images by a user (See; Abstract) comprising electronic data processing means, comprising data storage means, digital image display means (See; Fig. 2 and p[0049]) and interface means, adapted to allow said electronic data processing means to collect data from a user (See; p[0040] for eye tracking techniques employed to determine the region reviewed as well as the time spent on reviewing. Can also include using a mouse or other point device), wherein said electronic data processing means are adapted to See; p[0043] for adding markers to the digital image, where the markers may be sorted by how much time the reader spent reviewing the regions, markers with the least amount of time reviewed may be displayed first).	In regards to claim 2, Lakare teaches wherein said interface means comprise devices selected from the group comprising: alphanumeric keyboards, mouse pointers and buttons and eye-tracker devices (See; p[0040]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3-5 and 9-11, 13 and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lakare (2006/0215894) in view of Collins et al (WO 2006/128302) (herein “Collins”).	In regards to claim 3, Lakare teaches wherein said electronic data processing means comprising data storage means further comprise a first processing module comprising a first digital image analysis expert system adapted to interact with appropriate databases so as to associate a relevance index to each point of the analyzed digital image as a function of a certain predetermined target (See; p[0005], p[0040]-p[0041] for a CAD algorithm which sets its own markers based on appropriate databases), and a second processing module comprising a second digital image analysis expert system, adapted to supply a feedback to said digital image display means (See; p[0041]-p[0046] for a means of sorting and categorizing the markers based on time spent reviewing them, where this info is fed back to the display means so as to update the markers on display). Lakare fails to explicitly teach a second processing module comprising a second digital image analysis expert system adapted to supply a feedback to both said first digital image analysis expert system and to said digital image display means.	However, Collins teaches a second processing module comprising a second digital image analysis expert system adapted to supply a feedback to both said first digital image analysis expert system and to said digital image display means (See; p[0065] where the changes made by the user may be sent back to the system as immediate feedback to re compute its automated assessment). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lakare to update the CAD program based on the user’s findings so as to make a more accurate and improved medical diagnosis.See; p[0065]). 	In regards to claim 5, Lakare teaches wherein said feedback supplied to said digital image display means comprises highlighter markers superimposed on said image and adapted to direct the user's attention to a certain zone of said image (See; p[0043] for adding markers to the digital image to highlight points of interest, where the markers may be sorted by how much time the reader spent reviewing the regions, markers with the least amount of time reviewed may be displayed first so as direct user attention to the unviewed zone of the image).	In regards to claims 9, 13 and 14 Lakare teaches a method for improving the analysis of digital images by a user (See; Abstract) comprising: displaying a digital image to a user on appropriate display means; acquiring the user’s scanpath of said image by means of an eye-tracker device (See; p[0040] for eye tracking techniques employed to determine the region reviewed as well as the time spent on reviewing); acquiring point markers of said image made by said user; comparing the user’s scanpath of said image and the points of said image marked by the user with data relating to the relevance index of the points of said image originating from a digital image analysis expert system (See; p[0043] for adding markers to the digital image, where the markers may be sorted by how much time the reader spent reviewing the regions, markers with the least amount of time reviewed may be displayed first. These may be compared with markers from a CAD algorithm). Lakare fails to explicitly teach producing a first feedback adapted to update said data relating to the relevance index of the points of said image originating from a digital image analysis expert system.	However, Collins teaches producing a first feedback adapted to update said data relating to the See; p[0065] where the changes made by the user may be sent back to the system as immediate feedback to re compute its automated assessment). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lakare to update the CAD program based on the user’s findings so as to make a more accurate and improved medical diagnosis.	Claims 13 and 14 recite a computer program and computer readable recording medium having a program comprising the method of claim 9. (See; p[0030] for a program storage device embodying a program to perform the steps of adding markers to a digital image).  	In regards to claim 10, Collins teaches wherein comparison of the points of said image marked by the user with said data relating to the relevance index of the points of said image originating from a digital image analysis expert system is carried out by establishing a certain number of distinction thresholds and ranges with respect to the possible values of said relevance index within which said points of said image marked by the user are categorized  (See; p[0065] where the changes made by the user that are indicative of relevant information may be sent back to the system as immediate feedback to re compute its automated assessment).	In regards to claim 11, Lakare teaches comprising: calculating an optimal scanpath of said image; producing a second feedback adapted to generate dynamic markers adapted to highlight appropriate zones of said image; sending said dynamic markers to said appropriate display means so that said dynamic markers are displayed superimposed on said image and suggest said optimal scanpath to the user (See; p[0043] for adding markers to the digital image to highlight points of interest, where the markers may be sorted by how much time the reader spent reviewing the regions, markers with the least amount of time reviewed may be displayed first so as direct user attention to the unviewed zone of the image first and create an optimal scanpath.
Claims 6 and 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lakare (2006/0215894) in view of Collins et al (WO 2006/128302) (herein “Collins”) and further in view of Dolwick et al (2007/0211930) (herein “Dolwick”).
	In regards to claim 6, Lakare fails to explicitly teach wherein said dynamic highlighter markers are such as to dissolve after a certain interval of time so as to allow display of the original image without any superimposed modification. 	However, Dolwick teaches dynamic highlighter markers are such as to dissolve after a certain interval of time so as to allow display of the original image without any superimposed modification (See; p[0044] where the CAD-detected regions / markers may be removed at any time to allow the user to view the original image). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to allow the user to go back to the original image so as be able to better review the image without the markers blocking the image, allowing the user, in a medical scenario, to find relevant areas that may be covered by markers.	In regards to claim 7, Lakare fails to explicitly teach wherein said dynamic highlighter markers are selected from the group comprising: zones of said image with contrasting colours, moving shapes superimposed on said image and adapted to attract the user’s attention towards the zones of interest of said image, direction indicators facing towards the zones of interest of said image, zones of said image which intermittently blink. 	However, Dolwick teaches teach wherein said dynamic highlighter markers are selected from the group comprising: zones of said image with contrasting colours, moving shapes superimposed on said image and adapted to attract the user’s attention towards the zones of interest of said image, direction indicators facing towards the zones of interest of said image, zones of said image which intermittently blink (See; p[0044] where the CAD detected regions may be animated such as having the regions alternately brighten and fade (blink)). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lakare’s markers to be animated so as to increase the visual conspicuity of the markers, better allowing the user to find relevant markers.

Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lakare (2006/0215894) in view of Collins et al (WO 2006/128302) (herein “Collins”) and further in view of Lindquist (2011/0307216).	In regards to claim 8, Lakare teaches wherein said second digital image analysis expert system is adapted to process the data received from said eye-tracker device to update the value of the relevance index associated to each point of said digital image and to transmit said updated relevance index value to said first digital image display; to calculate an optimal scanpath of said image; to generate dynamic markers, on the basis of said optimal scanpath, that are adapted to highlight appropriate zones of said image; to send said dynamic markers to said graphic interface of said data processing means so that they are appropriately superimposed on said image and suggest said optimal scanpath to the user (See; p[0040]-p[0046] for a means of sorting and categorizing the markers tagged by the eye tracking system based on time spent reviewing them (fixations), where this info is fed back to the display means so as to update the markers on display to highlight what markers need to be reviewed by the user). Lakare fails to explicitly transmit said updated relevance index value to said first digital image analysis expert system. 	However, Collins transmit said updated relevance index value to said first digital image analysis expert system (See; p[0065] where the changes made by the user may be sent back to the system as immediate feedback to re compute its automated assessment). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lakare to update the CAD program based on the user’s findings so as to make a more accurate and improved medical diagnosis. Further Lakare fails to explicitly teach so as to distinguish the user’s saccades from fixations; to analyze and See; p[0005] where saccades and fixations are distinguished from one another and analyzed so as to determine the time periods of each. Where longer time periods during a fixation would alert to a system such as in Lakare a point of interest or relevance). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to that Lakare’s eye tracking system would distinguish points of interest based on fixation times and to differentiate between fixation and saccades (movement time) so as to determine points of interest.
Allowable Subject Matter
Claim 12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503.  The examiner can normally be reached on Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN A BOYD/Primary Examiner, Art Unit 2627